Exhibit 10.08.03


AMENDMENT NUMBER TWO TO
THE NEW SWANK, INC. RETIREMENT PLAN
(AS AMENDED AND RESTATED,
EFFECTIVE AS OF JANUARY 1, 1999)

        WHEREAS, Swank, Inc. ("Company"), maintains The New Swank, Inc.
Retirement Plan, as amended and restated, effective as of January 1, 1999, and
executed October 29, 2001 (“Plan”); and

        WHEREAS, the Plan has been amended on one previous occasion; and

        WHEREAS, the Company wants to amend the Plan, (i) effective on January
31, 2005, to change the definition of “Compensation” under the Plan to exclude
Section 125 Plan contributions and, (ii) effective as of January 1, 2005, to
clarify that a participant may contribute to the Plan any percentage of his or
her compensation for a Plan year up to the maximum amount of deferrals permitted
by applicable law; and

        WHEREAS, the Company wants to amend the Plan, effective on January 31,
2005 with respect to participants who have a Termination of Employment (as
defined in the Plan) on or after January 31, 2005, to (i) change the put option
period available to a participant who receives a distribution of Company shares
under the Plan to only that period required by applicable law; (ii) provide a
schedule for the distribution of Company shares made from a participant’s ESOP
Account (as defined in the Plan) under the Plan, based on the number of Company
shares held in such participant’s ESOP Account at the date of distribution; and
(iii) clarify that distributions under the Plan will commence as soon as
practicable following the Valuation Date (as defined in the Plan) coincident
with or next following a participant’s Termination of Employment; and

        WHEREAS, the Plan may be amended by the Company pursuant to Section 11.1
of the Plan.

        NOW, THEREFORE, BE IT RESOLVED that Plan is hereby amended effective as
of January 31, 2005, except as otherwise provided below, as follows:

        1.     Effective as of January 1, 2005, Article I of the Plan is amended
by deleting existing Section 1.8 of the Plan in its entirety and replacing it
with the following new Section 1.8:

          “1.8 Compensation. The word “Compensation” means the total of all
amounts paid by the Employer to or for the benefit of a Participant for services
rendered by the Participant during the applicable Plan Year which is subject to
withholding of Federal income tax for the Plan Year pursuant to Section 3.1,
except: (i) deferred compensation (other than 401(k) Contributions made pursuant
to Section 3.1) or contributions to any other retirement, pension or
profit-sharing plan or trust, stock options and any gain or income attributable
thereto, (ii) contributions made by an Employee to an arrangement maintained by
an Employer pursuant to Code Section 125, (iii) prior to January 1, 1999,
fifteen percent (15%) of Compensation paid to a sales person employed on a
commission basis where such Compensation is subject in full to withholding for
Federal income tax and includes expense allowances and expense reimbursements,
and (iv) any compensation which would not be subject to withholding but for a
voluntary withholding agreement between the Employer and Employee.
Notwithstanding the foregoing, “Compensation” with respect to Plan Years
commencing on or after January 1, 1989 and ending December 31, 1993 shall be
limited to $200,000 (as adjusted under Code Section 415(d), and for Plan Years
commencing on or after January 1, 1994, “Compensation” shall be limited to
$150,000 (as adjusted under Code Section 415(d).”


        2.     Effective as of January 1, 2005, Article III of the Plan is
amended by deleting existing Subsection 3.1(a) of the Plan in its entirety and
replacing it with the following new Subsection 3.1(a):

          “(a)        Each Participant may, subject to the provisions of
Sections 3.6 and 3.7, elect to contribute to the Plan a percentage of his or her
Compensation for such Plan Year, up to the maximum amount provided by applicable
law, by authorized Compensation reductions. The percentage of 401(k)
Contributions shall be designated on such form as may be prescribed by the
Committee. The Committee may, in its discretion and on a uniform and
non-discriminatory basis, permit Participants to designate dollar amounts rather
than percentages. Any contributions under this Section 3.1 shall be credited to
a Participant’s 401(k) Contributions Account.”


        3.     Article VII of the Plan is amended by deleting existing Section
7.1 of the Plan in its entirety and replacing it with the following new Section
7.1:

          “7.1 Put Option. If the Qualifying Employer Securities are not
“publicly traded” (as defined below) when distributed or are subject to a
“trading limitation” (within the meaning of Treasury Regulations
Section 54.4975-7(b)(10)) when distributed, a Participant who receives a
distribution of Qualifying Employer Securities from his ESOP Accounts and/or
401(k) Non-Voting Shares Contributions Account or 401(k) Voting Shares
Contributions Account hereunder shall have an option, exercisable under the
terms of this Section 7.1, to cause the Company to purchase the Qualifying
Employer Securities so distributed; provided, however, the Committee shall have
the right, but not the obligation, to cause the Plan to assume the rights and
obligations of the Company under the Participant’s option. “Publicly traded” for
purposes of this Section 7.1 means Qualifying Employer Securities that are
listed on a national securities exchange registered under Section 6 of the
Securities Exchange Act of 1934 (“Securities Exchange Act”) or that are quoted
on a system which is sponsored by a national securities association registered
under Section 15A(b) of the Securities Exchange Act. The option shall be
exercisable by the Participant, the Participant’s donees or any person,
including the Participant’s estate or distributee therefrom, to whom Qualifying
Employer Securities pass by reason of the Participant’s death, by giving written
notice to the Company that the option is being exercised. The option shall be
exercisable (i) for a term of sixty (60) days, measured from the date of the
distribution from the Plan, exclusive of any period during which the distributee
is unable to exercise the option because the party bound thereby is precluded
from honoring it by applicable law, and (ii) if the option is not exercised
within the initial sixty (60) day period, for a term of sixty (60) days,
measured from the first Valuation Date occurring in the Plan Year following the
Plan Year in which the distribution occurred, exclusive of any period during
which the distributee is unable to exercise the option because the party bound
thereby is precluded from honoring it by applicable law. The option price in
either case shall be the fair market value of the Qualifying Employer Securities
as of the most recent Valuation Date. However, if the Plan assumes the rights
and obligations of the Company under the Participant’s option, and such
Participant is a disqualified person (as defined in Code Section 4975(e)(2)),
the option price shall be the fair market value of the Qualifying Employer
Securities as of the date of the transaction. The Company, or the Trustee if the
Committee directs the Trustee to exercise the Company’s rights and obligations
under the option, may make payment in substantially equal annual installments
over not more than five years, with payment commencing 30 days after the option
is exercised. If payment is made in installments, the obligor shall provide
adequate security and pay a reasonable rate of interest.”


--------------------------------------------------------------------------------

        4.     Article VIII of the Plan is amended by deleting existing
Subsection 8.1(a) of the Plan in its entirety and replacing it with the
following new Subsection 8.1(a):

          “(a)        A Participant may elect that vested benefits under the
Plan distributed under Article V from Accounts other than such Participant’s
ESOP Account shall be paid in (i) one lump sum or (ii) in as nearly as practical
equal installments (annually or more frequently) over a number of years not to
exceed the joint life expectancies of the Participant and his spouse.


                         In the event of a Participant’s Termination of
Employment on account of Disability or retirement on or after attainment of
Retirement Age, vested benefits under the Plan distributed under Article V from
such Participant’s ESOP Account shall be paid in one lump sum. If a
Participant’s Termination of Employment occurs for reasons other than on account
of death, Disability or retirement on or after Retirement Age, vested benefits
under the Plan distributed under Article V from such Participant’s ESOP Account
shall be paid in accordance with the number of Qualifying Employer Securities
held in such Participant’s ESOP Account on the Valuation Date coincident with or
immediately preceding such distribution, according to the following schedule:


# Shares Held Distribution Up to 5,000 In a single lump sum 5,001 to 20,000 In
substantially equal annual installments over 3 years (approximately 33.3% each
year) 20,001 and over In substantially equal annual installments over 5 years
(approximately 20% each year)


  Notwithstanding any other provision of the Plan to the contrary, a
Participant’s vested benefit attributable to Qualifying Employer Securities may
be distributed i) in accordance with the distribution schedule contained in this
Section 8.1(a) of the Plan or ii) in substantially equal installments (not less
frequently than annually) over a period of up to five (5) years, plus one (1)
year for each $170,000 or fraction thereof by which the value of the
Participant’s Vested Account balance exceeds $850,000. The dollar amounts in
this paragraph shall be subject to cost-of-living adjustments under Code Section
415(d).”


        5.     Article VIII of the Plan is amended by deleting existing
Subsection 8.2(a) of the Plan in its entirety and replacing it with the
following new Subsection 8.2(a):

          “(a)        Distributions from a Participant’s Accounts shall commence
as soon as practicable after the Valuation Date coincident with or next
following (whichever shall first occur) the date of the Participant’s
Termination of Employment.”


        6.     Article VIII of the Plan is amended by deleting existing
Subsection 8.2(b) of the Plan in its entirety and replacing it with the
following new Subsection 8.2(b):

          “(b)        Reserved.”


        7.        Article VIII of the Plan is amended by deleting existing
Subsection 8.2(c) of the Plan in its entirety and replacing it with the
following new Subsection 8.2(c):

          “(c)        Reserved.”


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed this Amendment Number
Three to The New Swank, Inc. Retirement Plan on behalf of Swank, Inc. on this
8th day of March 2005.

  SWANK, INC.



  By: /s/ Jerold R. Kassner

  Its: Senior Vice President-CFO
